Order filed, June 21, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                        ____________

                                   NO. 14-12-00454-CV
                                     ____________

                       JUMANA M. BARABARAWI, Appellant

                                             V.

                          MAHAER ABU RAYYAN, Appellee


                        On Appeal from the 312th District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2009-74023


                                          ORDER

       The reporter’s record in this case was due June 11, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Barbara Majors and/or the official court reporter of the 312th
District Court, to file the record in this appeal within 30 days of the date of this order.

                                        PER CURIAM